DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to it recites wherein the plastic sheath is configured to a prevent the wire saw from becoming stuck in the cast materials and locking up during sawing because cliam 3 has not provide what structure or characteristic of the plastic sheath prevents the wire saw from becoming stuck in the cast materials and locking up during sawing.  Appropriate correction is required.
Claim 5 is objected to it recites a prevent in 2nd to last wherein clause, applicant might consider deleting a.
Claim 5 is objected to it recites materials, applicant might consider singular.
Claim 14 is objected to it recites a prevent in the last wherein clause, applicant might consider deleting a.
Claim 14 is objected to it recites materials in the last wherein clause, applicant might consider singular.
Claim 18 is objected to it recites the wire saw wire in the pulling step, applicant might consider deleting wire.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 14 reciting the plastic sheath is configured to a prevent the wire saw from becoming stuck in the cast materials and locking up during sawing, such recitations deems indefinite (with emphasis added) because claim 14 has not recited a step for sawing and that it is unclear what or characteristic or structure of the plastic sheath necessarily prevents the wire saw from becoming stuck in the cast materials and locking up during sawing.
Claim 14 recites the limitation "the wire saw" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the wire saw" in reciprocating step and in last wherein clause.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Serena (U.S. Patent Application No. US 2017/0239097A1) in view of Driver (U.S. Patent No. 4,041,941) and further in view of French (U.S. Patent No. 2,878,806).
	Regarding independent claim 5, Figure 2 in Serena discloses applicant’s claimed
 cast system (10), comprising:
a padding layer (14) configured to be disposed within a cast (10) and support a portion of a patient's limb (12);
a casting material (15) configured to harden around the padding layer (14) and form an outer shell (15) which is adapted to surround of the cast patient's limb (12); and
a wire saw (50), the wire saw (50) being of a given length which defines a cutting surface between two opposing ends thereof, wherein the padding layer (14) that prevents the wire saw (50) from making injurious contact (the padding 14 wedged between the user’s skin and the saw wire 50, hence the padding 14 protects the saw wire 50 from contacting the user’s skin).
Serena does not disclose a sheathed wire saw comprising the wire saw and a plastic sheath configured to be disposed under the casting material and extend along a longitudinal axis of the cast, the two opposing ends terminating in attachment points for attaching gripping members;
wherein the plastic sheath which contains at least a portion of the cutting surface of the wire saw and 
wherein the plastic sheath comprises a peel-off adhesive to facilitate attachment of the sheath saw wire to the padding layer (14);
wherein the sheath wire saw is of a selected length which allows the sheathed wire saw  to be installed within the cast, whereby the sheath wire saw is at least partly covered by the casting materials as the casting material is applied then allowed to cure; 
wherein the sheathed wire saw is configured such that the wire saw is operable to freely reciprocate within the plastic sheath to subsequently remove the cured casting material;
wherein the saw wire is configured to utilize abrasion for cutting;
wherein the plastic sheath is configured to a prevent the wire saw from becoming stuck in the cast materials and locking up during sawing.
However, Figure 10 in Driver an analogous wire saw (11, 14), wherein a sheathed wire saw (11, 15) comprising the wire saw (11, 15) and a plastic sheath (29) configured to be disposed under the casting material and extend along a longitudinal axis of the cast, the two opposing ends (17, 19) terminating in attachment points (37 in Figure 1, 17’ in Figure 10) for attaching gripping members (29);
wherein the plastic sheath (39, 45) which contains at least a portion of the cutting surface (21) of the wire saw (11, 15) and 
wherein the plastic sheath (39, 45) comprises a peel-off adhesive (49, column 3 lines 48-52) to facilitate attachment of the sheath saw wire (11, 15) to the padding layer (P);
wherein the sheath wire saw (11, 15) is of a selected length (handle 23 has a groove 25 through which the wire saw inserted, and the handle 23 being slidably and removable therefrom, rendering the length of the wire saw 11, 15 being selectable) which allows the sheathed wire saw (11, 15) to be installed within the cast, whereby the sheath wire saw (11, 15) is at least partly covered by the casting materials (C) as the casting material (C) is applied then allowed to cure; 

wherein the saw wire (11, 15) is configured to utilize abrasion for cutting (column 4 lines 43-46 describes cutting surfaces 17, 19 cutting through the cast, such implicitly describing the cutting surfaces 17, 19 being abrasive for cutting);
wherein the plastic sheath (39, 45) is configured to a prevent the wire saw (11, 15) from becoming stuck in the cast materials and locking up during sawing (column 3 lines 41-43 describes the sheath 39, 45 having a conduit 43 through which the wire saw 11, 15 is inserted, such conduit 43 provides protection for the wire saw 11, 13).
One of ordinary skill in the art would have recognized that both Serena and Driver inventions are directed to an orthopedic cast and a removal tool for removing the cast from the limb.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Serena’s wire saw such that it the wire saw resides therein, taught by Driver, for purposes of guiding the of the saw wire in maintaining in its aligned path during reciprocating of the saw wire.
The combination of Serena/Driver, presented above, does disclose the sheath (39) is flexible (column 3 lines 36-38 in Driver).  Driver reference, however, does not explicitly disclose the sheath (39) is plastic.
However, Figures 1-4 in French reference disclose an analogous cast saw cutter (13) enveloped by a flexible plastic sheath (15), column 2 lines 63-66 and column 3 lines 6-10.

Regarding claim 6, Serena/Driver/French combination, presented above, discloses applicant’s claimed cutting assembly, comprising all features as recited in these claims, wherein the cast is removable by attaching gripping members (29) to the respective opposing ends (17, 19) of the wire saw (11, 15) and by pulling on at least one of the respective ends of the wire saw (11, 15) to cut through (column 4 lines 43-50, Driver reference) the cast materials ().
Regarding claim 11, Serena/Driver/French combination, presented above, discloses applicant’s claimed cutting assembly, comprising all features as recited in these claims, wherein the wire saw (11, 15) is a flexible cable configured to cut through the outer shell of the cast when a pulling force is applied by pulling at least one end of the saw wire (11, 13) towards the other end, the wire saw (11, 13) having a selected length which defines a cutting surface extending the entire selected length between the opposing ends thereof (Figure 1 in Driver shows shows saw wire 11, 15 includes smooth portion 17 and teeth portion 15, both portions 15, 17 having cutting surfaces and both portions 15, 17 of the wire saw 11, 15 extend the entire length between opposing ends 17, 19 thereof, column 4 lines 43-50 describes smooth portion 17 also having cutting ability hence having cutting surface, further amended claim 11 now no longer requires the cutting surface to be serrated).
Regarding claim 12, Serena/Driver/French combination, presented above, discloses applicant’s claimed cutting assembly, comprising all features as recited in these claims, wherein 
Regarding independent claim 14, Figure 10 in Driver discloses applicant’s claimed method of applying and removing a cast, comprising the steps of:
applying a padding layer (P, see Figure 10 in Driver reference) to a patient’s body;
securing a sheathed wire saw (11, 15, 29, Figure 11 Driver reference illustrates sheathed wire saw 11, 15, 29 secured to padding layer P) to the padding layer (P), 
wherein the sheathed wire saw (11, 15, 29) comprises:
a wire saw (11, 15) of a given length which defines a cutting surface (saw wire 11, 15 has saw teeth 21 which is interpreted to be a cutting surface of the wire saw 11, 15) between two opposing ends (17, 19) thereof, the two opposing ends (17, 19) terminating in attachment points for attaching gripping members (23, 29) ; and 
a plastic sheath (29) which loosely encloses and contains at least a portion of the cutting surface (21) of the wire saw (11, 15) on the padding layer (P);
applying casting material (C) over the sheathed wire saw (11, 15) and over the padding layer (P);
allowing the easting material to cure; and 
reciprocating the wire saw to cut through the easting material:
wherein the sheathed wire saw (11, 15, 29) is configured such that the wire saw (11, 15)
within the plastic sheath (29) to facilitate removal of the cured easting material (C);
wherein the plastic sheath (29) is configured to a prevent the wire saw (11, 15) from becoming stuck in the cast materials (C) and locking up during sawing.
While Driver does disclose the sheath (39) is flexible (column 3, lines 36-38), Driver does not explicitly disclose the sheath (39) is plastic.
However, Figures 1-4 in French reference disclose an analogous cast saw cutter (13) enveloped by a flexible plastic sheath (15), column 2 lines 63-66 and column 3 lines 6-10.
Therefore, one skilled in the art before the effective filing date of the claimed invention would have been motivated to construct Driver’s flexible sheath (39) using plastic material, taught by French, as the plastic material prevents the saw from being embedded into the cast and as well as protects the saw to avoid corrosion (column 2 lines 6-72 and column 3 lines 1-5, French reference).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Serena (2017/0239097 A1)/Driver (U.S. Patent No. 4,041,941)/French (U.S. Patent No. 2,878,806) in view of Evans (U.S. Patent Application Publication No. US 2008/0287852 A1).
Regarding claim 7, Serena/Driver/French combination, presented above, discloses applicant’s claimed cutting assembly, comprising all features as recited in these claims including the padding layer (P).
The combination does not disclose the padding layer comprises multiple padding layers.
However, Figure 8 in Evans teaches an analogous padding layer (30) as an undercast padding layer (30), paragraph 0058 describes the padding layer (30) comprising and outer face (31), inner face (32), and a spacer area (33), the spacer area (33) both separates and interconnects the two faces (31, 32), such description explicitly teaches claimed limitations padding layer comprises multiple padding layers.

One skilled in the art would have also recognized that Evan’s undercast padding layer (30) teaching as one of well-known equivalents for applying under a cast application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Evans’s well-known undercast padding layers for Serena’s padding pad, modified by Drive and French, as such substitution deems to produce predictable results wicking bodily oil and sweat, which provides no unusual and unobvious, and is therefore deems to fall within purview of ordinary technique absent a showing of unexpected results.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Serena (US 2017/0239097A1)/Driver (U.S. Patent No. 4,041,941)/French (U.S. Patent No. 2,878,806)/Evans (U.S. Patent Application Publication No. US 2008/0287852 A1) in view of Sandvig (U.S. Patent No. 4,888,225).
Regarding claim 8, Serena/Driver/French/Evans combination, presented above, discloses applicant’s claimed cutting assembly, comprising all features as recited in these claims including the cast material (C).
The combination does not disclose explicitly that the casting material is a hardening material of thermoplastic.
However, column 7 lines 22-34 in Sandvig teaches casting material is of polyurethane prepolymer resins, which is a thermoplastic material.

Regarding claim 9, the combination of Serena/Driver/French/Evans/Sandvig, presented above, in claim 8, discloses applicant’s claimed cast system comprising all features as recited in these claims, wherein the casting material is a hardening material (Sandvig teaching) that is configured to begin hardening and form the outer shell upon exposure to water (see Example 1 in Sandvig).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Serena (US 2017/0239097A1)/Driver (U.S. Patent No. 4,041,941)/French (U.S. Patent No. 2,878,806)/Evans (U.S. Patent Application Publication No. US 2008/0287852 A1)/Sandvig (U.S. Patent No. 4,888,225), in view of Guignard (U.S. Patent No. 4,685,453).
Regarding claim 10, the combination of Serena/Driver/French/Evans/Sandvig, presented above, in claim 9, discloses applicant’s claimed cast system including the hardened casting material formed a hardened outer shell.
The combination does not disclose a thickness of the outer shell formed by the casting material is between 1 mm and 4 cm.
However, Guignard teaches the outer layer (9) of the bandage cast having 3.2 mm thick (column 5 lines 10-16).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Serena (US 2017/0239097A1)/Driver (U.S. Patent No. 4,041,941)/French (U.S. Patent No. 2,878,806), in view of Young (U.S. Patent No. 3,643,656).
Regarding claim 13, Serena/Driver/French combination, presented above, discloses applicant’s claimed cutting assembly as recited in these claims.
The combination does not disclose a foot base configured to attach to a bottom surface of the cast to allow the patient to walk on the cast.
	However, Figure 3 in Young teaches foot base (18) attached to the bottom surface of the cast (11).
	One skilled in the art would have recognized that a person wearing a cast may need walk.
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of this claimed invention to modify Serena’s cast, modified by Drive and French, to attach a foot base to the bottom surface thereof, taught by Young, for purposes of preventing tearing of the cast material.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crago U.S. Patent Application Publication No. U.S. 2012/0265113) in view of Serena (U.S. Patent Application No. .
Regarding independent claim 16¸ Crago discloses applicant’s claimed method of treating a neuropathic foot wound of a patient (see Figures 6-10) , comprising: 
applying dressing (101, Figure 1) to the foot wound of the patient;
covering the lower leg of the patient with a sock (102).
Crago does not disclose applying the total contact cast of claim 12 around the patient’s lower leg.
	However, Serena/Driver/French combination, presented above, in claim 12, discloses applying the total contact cast around the patient’s lower leg.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to apply Serena/Driver/French total contact cast in Crago’s method as the Serena/Driver/French total contact cast around the patient’s lower leg as having Driver’s sheath wire saw necessarily provides safer tool to remove the total contact cast.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crago (U.S. Patent Application Publication No. US 2012/0265113 A1) in view of Serena (U.S. Patent Application No. US 2017/0239097A1)/Driver (U.S. Patent No. 4,041,941)/French (U.S. Patent No. 2,878,806) in view of Eschmann (U.S. Patent No. 4,019,506).
Regarding claim 17¸ Crago/Serena/Driver/French/Eschmann combination, presented above in claim 16, discloses applicant’s claimed method of treating a neuropathic foot wound of a patient (see Figures 6-10 in Crago).
Crago does not disclose pulling at least one end of the wire saw in a direction of the other end so as to cut through the casting material forming the outer shell of the total contact cast.
However, Driver reference discloses pulling at least one end of the wire saw in a direction of the other end so as to cut through the casting material forming the outer shell of the total contact cast (abstract in Serena and Figures 1-3 in Serena).
Therefore, one skilled in the art before the effective date of the claimed invention would have been motivated to combine Serena/Driver/French/Eschmann’s wire saw in Crago, as such feature allows for quick cut without danger of injury to the patient and without causing discomfort to the patient.
Regarding claim 18¸ Crago/Serena/Driver/French/Eschmann combination, presented above in claim 17, discloses applicant’s claimed method of treating a neuropathic foot wound of a patient (see Figures 6-10 in Crago), further comprising the steps of:
attaching a handle attachment (29, Figure 1 in Driver) to an attachment point (17, 19, Figure 1 in Driver) provided on the wire saw (11, 15, Figure 1 in Driver); and
pulling the wire saw wire with the handle attachment so that that the wire saw cuts through the outer shell of the total contact cast (abstract and Figures 1-3, Serena).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786